NO. 07-04-0312-CR

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                          PANEL A

                                  OCTOBER 29, 2004
                           ______________________________


                         MICHELLE D. FITZWATER, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE

                         _________________________________

            FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2003-404134; HONORABLE JIM BOB DARNELL, JUDGE

                          _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                    MEMORANDUM OPINION


       Pending before this Court is appellant’s motion to dismiss her appeal. Appellant and her

attorney both have signed the document stating that appellant withdraws her notice of appeal.

Tex. R. App. P. 42.2(a). No decision of this Court having been delivered to date, we grant the

motion. Accordingly, the appeal is dismissed. No motion for rehearing will be entertained and

our mandate will issue forthwith.


                                                   James T. Campbell
                                                       Justice


Do not publish.